The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                   Thursday, May 21, 2015

                                    No. 04-14-00619-CR

                                     Rudy MARTINEZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 4957
                        Honorable Stephen B. Ables, Judge Presiding


                                       ORDER

    The Appellant’s motion for extension of time to file the Appellant’s Reply Brief is
GRANTED. Time is extended to June 16, 2015.



                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court